435 F. Supp. 2d 1260 (2006)
VWP OF AMERICA, INC., Plaintiff,
v.
THE UNITED STATES, Defendant.
Slip Op. 06-87. Court No. 93-06-00314.
United States Court of International Trade.
June 7, 2006.

JUDGMENT ORDER
MUSGRAVE, Senior Judge.
In accordance with the Settlement Agreement between the parties in this action.
*1261 IT IS HEREBY ORDERED that U.S. Customs and Border Protection shall reliquidate the entries identified in Schedule A attached hereto on the basis of the appraised values less 17%, and shall promptly refund to Plaintiff the excess duties with interest as provided by law; and it is further
ORDERED that each party shall bear its own costs and expenses; and it is further
ORDERED that this action is dismissed as settled.


                      Schedule A
Port: Jackman, Maine
Court         Protest          Entry           Entry
Number        Number           Number          Date
XX-XX-XXXXX   XXXX-XX-XXXXXX   XXX-XXXXXXX-X   10/06/92
                               XXX-XXXXXXX-X   10/07/92
06/09/93                       XXX-XXXXXXX-X   10/09/92
                               XXX-XXXXXXX-X   10/13/92
                               XXX-XXXXXXX-X   08/31/92
                               XXX-XXXXXXX-X   09/03/92
                               XXX-XXXXXXX-X   09/14/92
                               XXX-XXXXXXX-X   09/18/92
                               XXX-XXXXXXX-X   09/21/92
                               XXX-XXXXXXX-X   09/18/92
                               XXX-XXXXXXX-X   09/18/92
                               XXX-XXXXXXX-X   09/21/92
                               XXX-XXXXXXX-X   09/24/92
                               XXX-XXXXXXX-X   09/28/92
                               XXX-XXXXXXX-X   09/28/92
                               XXX-XXXXXXX-X   09/29/92
                               XXX-XXXXXXX-X   09/30/92
                               XXX-XXXXXXX-X   09/24/92
                               XXX-XXXXXXX-X   09/27/92
                               XXX-XXXXXXX-X   08/28/92